This cause is submitted on motion to dismiss the appeal. It appears that on June 16, 1920, the certificate of appeal was filed in this court; November 22, 1920, the transcript was filed; November 24, 1920, written agreement on part of counsel for appellant and appellee was filed, asking for continuance until April, 1921; November 25, 1920, continued; April 19, 1921, continued; and on November 29, 1921, motion was made to dismiss the appeal. There appears nothing further to indicate that the appellant intends to prosecute his appeal. In view of the above, the motion to dismiss the appeal must prevail.
Motion to dismiss appeal is granted.